COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Thomas Kevin Cook, MD and The Craniofacial and Plastic Surgery
                          Center-Houston v. Kathleen Broussard

Appellate case number:    01-17-00943-CV

Trial court case number: 2016-52406

Trial court:              164th District Court of Harris County

       This is an accelerated appeal. On January 10 and 11, the court reporter advised this Court
that appellants had not paid for the record. On January 11, 2018, this Court issued a letter
advising appellants that the deadline to submit written proof of payment for the reporter’s record
was 5:00 p.m., January 22, 2018. We received no response.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

       Appellant’s brief must be filed no later than 20 days after the date of this order.

       Appellees’ brief will be due within 20 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: January 30, 2018